 



Exhibit 10.38

AMENDMENT NO. 2 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDMENT NO. 2 to the Amended and Restated Employment Agreement (the
“Amendment”) is made effective and entered into as of December 4, 2004 (the
“Effective Date”) by and between RemedyTemp, Inc., a California corporation
(“Remedy” or the “Company”), and Robert Emmett McDonough, Sr. (“McDonough”),
with reference to the following facts:

     A. Remedy and McDonough are parties to that certain Amended and Restated
Employment Agreement, dated January 7, 1998 (the “Original Employment
Agreement”), as amended by that certain Amendment No. 1 to Amended and Restated
Employment Agreement, entered into as of January 18, 2001 (together with the
Original Employment Agreement, the “Employment Agreement”).

     B. To incorporate contractual modifications agreed to by the Board of
Directors of Remedy (the “Board”), Remedy and McDonough now mutually desire to
amend certain provisions of the Employment Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and such other good and valuable consideration, the parties hereto agree as
follows:

     Except as hereinafter provided, capitalized terms used herein shall have
the meanings ascribed to such terms in the Employment Agreement.



1.   AMENDMENTS TO THE EMPLOYMENT AGREEMENT.

     The following portions of the Employment Agreement are amended as follows:



  1.1.   The entire Section 1 of the Employment Agreement entitled “EMPLOYMENT
SERVICES AND DUTIES” is hereby deleted and the following is substituted in its
place:     “1. EMPLOYMENT SERVICES AND DUTIES

     Effective December 4, 2004, the Company agrees to employ and retain the
services of McDonough as Vice Chairman of the Board of Directors of Remedy (the
“Board”), and McDonough hereby agrees to continue employment with the Company as
its Vice Chairman, for the term of this Agreement. While employed as Vice
Chairman of the Board, McDonough shall be an officer of Remedy and shall be
entitled, subject to the provisions of this Agreement, to all rights and
privileges attendant to such position with the Company. McDonough agrees to
perform his duties as Vice Chairman of the Board faithfully, to the best of his
ability and in the best interests of the Company, and to preserve and protect
the confidential information of the

 



--------------------------------------------------------------------------------



 



Company, and to perform his duties as directed by Remedy’s Chief Executive
Officer and the Board.”



  1.2   The entire Section 2 of the Employment Agreement entitled “TERM OF
EMPLOYMENT” is hereby deleted and the following is substituted in its place:    
“2. TERM OF EMPLOYMENT

     The Company agrees to employ McDonough, and McDonough agrees to serve, as
Vice Chairman for the period commencing December 4, 2004 and ending on
December 3, 2007 (the “Employment Period”). In the event of McDonough’s death
during the term of this Agreement, this Agreement shall immediately terminate
and the Company shall have no further obligation to McDonough’s surviving
spouse, estate or legal representatives, except for payment of McDonough’s
accrued but unpaid salary and vacation at the time of such termination.”



  1.3   The entire Section 3 of the Employment Agreement entitled “COMPENSATION
TERMS” is hereby deleted and the following is substituted in its place:     “3.
COMPENSATION TERMS

     The Company agrees to compensate McDonough for his services rendered as
Vice Chairman under this Agreement as follows:

     (a) Commencing on December 4, 2004, McDonough shall receive an annual base
salary of $100,000. McDonough shall not be entitled to receive any bonus during
the Employment Period unless the Compensation Committee, in its sole discretion,
determines to award McDonough a bonus.

     (b) McDonough shall be entitled to and shall receive any and all other
benefits generally available to executive employees of the Company, including
participation in health insurance programs and retirement plans and reasonable
expenses.

     (c) During the Employment Period, McDonough shall be entitled to maintain
his current office space at the Company; provided that, as determined by the
Board in its reasonable discretion, McDonough reasonably complies with all
applicable workplace regulations, standards and laws. Additionally, alternative
office space at the Company shall be provided to McDonough in the event that the
executive office area is physically reconfigured. Furthermore, during the
Employment Period, McDonough shall receive office perquisites and amenities
generally available to the officers of the Company, including part-time
secretarial services.

     (d) The Company shall pay any and all premiums that become due and payable
on or before December 4, 2004 on any of McDonough’s six existing life insurance
policies. After December 4, 2004, including in the event that McDonough is no
longer Vice Chairman or employed by the Company in any other capacity, the
Company shall continue to pay such life insurance premiums as required under
each and every life insurance policy, provided that the total aggregate amount
of premiums paid for such life insurance policies shall not exceed $75,000 per
year. In such event, McDonough may designate which policy premium(s) that the
Company should pay consistent with the foregoing provision.

2



--------------------------------------------------------------------------------



 



     (e) The Company shall indemnify McDonough in accordance with the terms and
conditions of its then current indemnification agreements with directors of the
Company.

     (f) In the event that McDonough becomes disabled and is unable to perform
his duties as Vice Chairman, he shall continue to receive as disability income
the amount of his base salary under Section 3(a) through the end of the
Employment Period, but the Board may elect another person to serve as Vice
Chairman of the Board during the period of McDonough’s disability.

     (g) The Company shall provide McDonough with an automobile allowance in the
amount of $1,000 per month for an automobile for use by McDonough in the
performance of McDonough’s duties hereunder. Following execution of the
Agreement, the Company shall transfer to McDonough the title to the gold 1998
Jaguar XJ that he has been driving. McDonough shall be responsible for and shall
pay all of the costs and expenses related to such automobile (including, without
limitation, DMV registration, insurance and maintenance costs and expenses).

     (h) The Company shall continue to reimburse McDonough for one “social”
membership at the Marbella Country Club, located in San Juan Capistrano,
California for the duration of the Employment Period.



2.   EFFECT ON EMPLOYMENT AGREEMENT.

     This Amendment shall supersede and replace any inconsistent provisions of
the Employment Agreement. Except as amended hereby, the Employment Agreement
shall continue in full force and effect in accordance with its terms.



3.   GOVERNING LAW.

     This Amendment shall be interpreted and construed under California law.



4.   COUNTERPARTS.

     This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signatures appear on the next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date and year first above written.

                  REMEDYTEMP, INC.    
 
           
 
           

  By:        

     

--------------------------------------------------------------------------------

   

  Name:        

     

--------------------------------------------------------------------------------

   

  Its:        

     

--------------------------------------------------------------------------------

   
 
           
 
               

--------------------------------------------------------------------------------

        Robert Emmett McDonough, Sr.    

S–1